Citation Nr: 1013641	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  02-01 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Esq.  


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The Veteran served on active duty from September 1999 to 
August 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2001 and April 2001 rating 
decisions of the Wichita, Kansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claims.  After the Veteran's claims were timely 
perfected, they were remanded by the Board in May 2003 for 
additional evidentiary development.  In a decision issued in 
December 2004, the Board denied the Veteran's claims.

The Veteran subsequently appealed the December 2004 Board 
denial to the United States Court of Appeals for Veterans 
Claims (Court).  By an order issued in December 2005, the 
Court granted a Joint Motion for Remand, and vacated the 
Board's December 2004 decision.  After being returned to the 
Board, these claims were again remanded in March 2006 for 
additional evidentiary development.

The issues on appeal were again before the Board in August 
2008 when they were denied.  The Veteran appealed the August 
2008 denial to the Court.  By Order issued in September 2009, 
the Court granted a Joint Motion for Remand, and vacated the 
Board's August 2008 decision.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed with an acquired 
psychiatric disorder.  His disorder was not noted at the time 
of his entry into service.

2.  There is clear and unmistakable evidence demonstrating 
that a psychiatric disorder existed at the Veteran's entry 
into active military service.

3.  The competent and probative medical evidence of record 
shows by clear and unmistakable evidence that the Veteran's 
psychiatric disorder was not worsened beyond its natural 
progression due to events in service.

4.  The preponderance of the evidence is against a finding 
that the Veteran suffers from PTSD that is the result of a 
disease or injury in service.

5.  The Veteran did not participate in combat and his 
non-combat stressors have not been verified.  


CONCLUSIONS OF LAW

1.  The presumption of soundness upon entry into service 
attaches in this case, but is rebutted based on clear and 
unmistakable evidence that an acquired psychiatric disorder 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304 
(2009); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

2.  An acquired psychiatric disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

3.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.159, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim(s).  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claims.  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective as 
of May 30, 2008.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 
2008). Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claims.

Letters dated in June 2003, March 2006 and May 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The May 
2006 letter told him to provide any relevant evidence in his 
possession.  See Pelegrini II, at 120-21.  Although these 
letters were not sent prior to initial adjudication of the 
Veteran's claims, this was not prejudicial to him, since (1) 
he was subsequently provided adequate notice in June 2003, 
(2) he was provided time to respond with additional argument 
and evidence, (3) the claims were readjudicated and (4) 
additional supplemental statements of the case were provided 
to the Veteran in July 2003, September 2003, January 2004, 
February 2004 and April 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The May 2006 VCAA letter 
specifically informed the Veteran of the additional evidence 
that could be submitted in support of a service connection 
claim due to personal assault.  VA sent the Veteran a letter 
in November 2007 requesting that he provide additional 
information to assist in verifying his alleged PTSD 
stressors.  Letters received in January 2008 and April 2008 
stated that the Veteran had no further evidence to submit in 
support of his claims.  The Veteran failed to report for 
examinations scheduled in 2009.  

The Board notes that the records associated with the 
Veteran's Social Security Administration (SSA) disability 
claim have been associated with the claims file.  The Veteran 
was awarded SSA benefits, effective September 2000, for 
psychological disabilities, to include bipolar disorder, 
psychotic disorder, PTSD, anti-social personality disorder, 
learning disorder and marijuana abuse.  The fact that the 
Veteran has been found partially disabled by SSA does not 
necessarily mean that VA should grant service connection for 
a psychiatric disorder.  Although VA is required to consider 
the SSA findings, VA is not bound by their conclusions.

The duty to assist also includes providing medical 
examinations or obtaining medical opinions when such is 
necessary to make a decision on the claims, as defined by 
law.  The Veteran was afforded medical examinations in 
February 2001 and March 2003 to obtain opinions as to whether 
his psychiatric disorders were aggravated by or directly 
caused by service.  The Board finds the opinions obtained to 
be adequate for evaluation of the issues on appeal.  The 
opinions consider all of the pertinent evidence of record, to 
include the service treatment records, pre and post service 
medical records and the Veteran's self-reported medical 
history, and provide complete rationale for the opinions 
stated is provided with references to the medical evidence as 
well as pertinent diagnostic criteria.  

The Veteran was also scheduled for an additional VA 
examination in March 2008, to which he failed to report.  It 
is clear from the record that the Veteran's attorney advised 
him not to report to the VA examination.  Further examination 
or opinion is not needed on the claims because, at a minimum, 
there is no persuasive and competent evidence that the 
claimed conditions may be associated with the Veteran's 
military service.  This is discussed in more detail below.  

Furthermore, the Board notes that the Veteran has been 
represented by an attorney during the course of this appeal.  
The Veteran's attorney has argued the substance of this case 
in the numerous pieces of correspondence associated with the 
claims file, making reference to the standards of proof and 
the burdens necessary to establish entitlement to service 
connection.  These statements demonstrate that the Veteran 
(through his attorney) had actual knowledge of the notice 
requirements of the VCAA.  The Board concludes that any error 
in the provision of VCAA compliant notice was harmless.  See 
Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claims

Acquired Psychiatric Disorder

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
See 38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Congenital or developmental defects, personality disorders, 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  
The Court has held, however, that this presumption attaches 
only where there has been an entrance examination in which 
the later complained-of disability was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In 
VAOPGCPREC 3-2003, VA's General Counsel noted that "[u]nder 
the language of [38 U.S.C. § 1111], VA's burden of showing 
that the condition was not aggravated by service is 
conditioned only upon a predicate showing that the condition 
in question was not noted at entry into service."

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  See 38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Aggravation is characterized by an increase in the severity 
of a disability during service, and a finding of aggravation 
is not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Veteran has alleged that his pre-existing psychiatric 
disorder was aggravated in service beyond the natural 
progression of the disease.

VA outpatient treatment records, dated from September to 
October 2000, show that the Veteran was diagnosed with 
bipolar disorder and PTSD.  VA hospitalization records dated 
in October 2000, show diagnoses of bipolar affective disorder 
and PTSD.  A report of hospitalization dated in September 
2000, was received from Via Christi Regional Medical Center.  
The Veteran was assigned an Axis I diagnosis of bipolar 
affective disorder, type I, manic stage, and an Axis II 
diagnosis of personality disorder, not otherwise specified 
(NOS), by history.  The psychological evaluation performed in 
conjunction with the Veteran's SSA determination diagnosed 
the Veteran with bipolar affective disorder, PTSD, Attention 
Deficit Disorder, marijuana abuse and probably learning 
disorder.  See T.A. Moeller, Ph.D., psychological evaluation, 
June 16, 2005.  As such, the Board finds that element (1) of 
Hickson has been satisfied.  See Hickson, supra.

Service treatment records include an intake assessment dated 
in March 2000, in which the Veteran was diagnosed with 
adjustment disorder with depressed mood.  Other documents 
included counseling reports, non-judicial punishment reports 
and certificates of merit and achievement.  Also included was 
a mental status evaluation dated in June 2000, which 
recommended that the Veteran be discharged from service with 
an Axis I diagnosis of adjustment disorder with disturbance 
of mood and conduct and an Axis II diagnosis of personality 
disorder, NOS.  The Veteran's Form DD-214 shows that he was 
honorably discharged from service due to a personality 
disorder.  Thus, element (2) of Hickson has been satisfied.  
Id.

The remaining questions are whether clear and unmistakable 
evidence has been received to establish that these conditions 
existed prior to service and if so, whether clear and 
unmistakable evidence establishes that these conditions were 
aggravated in service (increased in severity) beyond their 
natural progression.

In determining whether the presumption of soundness attaches 
in this case, the Veteran's service treatment records must be 
reviewed.  The entrance examination was negative for any 
findings, treatment or diagnosis of a psychiatric disorder.  
Thus, the presumption of soundness attaches and the Veteran 
must be presumed to have been in sound condition at service 
entrance.

Reports of hospitalization dated in October 1998 and April 
1999 were received from Via Christi Regional Medical Center.  
In the October 1998 hospitalization report, the Veteran 
received a discharge diagnosis of histrionic personality 
traits with compulsive and narcissistic features.  In the 
April 1999 hospitalization report, the Veteran was assigned 
Axis I diagnoses of: rule out major depressive disorder, 
recurrent, severe without psychotic features; rule out 
marijuana dependence, continuous; and an Axis II diagnosis of 
personality disorder, not otherwise specified.

In an October 2000 memorandum, the RO requested that a VA 
examiner determine the soundness of the Veteran at the time 
of enlistment.  An October 2000 medical opinion was obtained 
by a VA examiner.  The examiner stated that the residuals of 
documented attention deficit and hyperactivity disorder 
(ADHD), as well as whatever conditions required psychiatric 
hospitalization in October 1998 and April 1999, were not 
disclosed or documented by the pre-induction history and 
examination, nor the subsequent induction examination.  The 
examiner felt that these conditions apparently evolved into 
behavioral responses incompatible with military requirements 
and regulations and strongly suggested a deficiency of 
"soundness" in personality structure at the time of, or prior 
to, enlistment.  It was concluded that there was insufficient 
evidence in the record to accept the opinions of the Veteran 
and his father that he was functioning quite well at the time 
he joined the service.

The Board finds that the medical records of pre-service 
hospitalizations in 1998 and 1999 establish by clear and 
unmistakable evidence that the Veteran's psychiatric disorder 
existed prior to service.  See 38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).

As to the second prong, whether clear and unmistakable 
evidence demonstrates that the pre-existing disease or injury 
was not aggravated by service, the Board finds that there is 
clear and unmistakable evidence that the psychiatric disorder 
was not aggravated by service.

During the course of this appeal, the Veteran's attorney has 
repeatedly claimed that the reports of the Veteran's treating 
physicians should be accorded more weight than the VA 
examination reports.  In deciding appeals, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  See Schoolman v.  West, 12 Vet. App. 
307, 310-11.  The Board is also mindful that it cannot make 
its own independent medical determinations, and that there 
must be plausible reasons for favoring one medical opinion 
over another.  See Evans v. West, 12 Vet. App. 22, 31 (1998).  
The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefore 
are stated.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998).  Further, while the Board is not free to ignore the 
opinion of a treating physician - neither is it required to 
accord it substantial weight.  See generally Guerrieri v. 
Brown, 4 Vet. App. 467, 471-73 (1993).  Courts have 
repeatedly declined to adopt a "treating physician rule," 
which would give preference, i.e., additional evidentiary 
weight, to this type of evidence.  See White v. Principi, 243 
F.3d 1378 (Fed. Cir. 2001).  Thus, the argument of the 
Veteran's attorney fails.

The Board observes that the Court has held that medical 
opinions, which are speculative, general or inconclusive in 
nature, cannot support a claim. See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

Private treatment records dated in October 2000, noted the 
Veteran's complaints of suffering from many alleged abusive 
events in service and childhood neglect.  He was diagnosed 
with increased grandiosity and delusions.  The Veteran stated 
that he was qualified to be the Chief Executive Officer of 
any company.  As a result, he purchased cigars and began to 
distribute them.  Multiple prior admissions for mental health 
concerns were noted.  The Veteran was noted to have "a lot of 
issues related to being part of a war and being 19 years old 
and witnessing some horrific things."  See private treatment 
records, COMCARE, October 31, 2000.  Here, the examiner has 
failed to provide a satisfactory description of what 
constitutes "a lot of issues" related to the war and what the 
alleged "horrific things" might be.  This conclusion is 
speculative and inconclusive.  Id.

An October 2000 letter was received from D.R. Brada, M.D., of 
the University of Kansas School of Medicine.  Dr. Brada 
stated that the Veteran was under his care at the St. Joseph 
Regional Medical Center in September 2000.  He felt that the 
Veteran was functioning quite well at the time that he joined 
the Army in August 1999, and as he progressed through his 
basic and advanced training.  Dr. Brada stated that the 
Veteran's psychiatric problems began after his service in 
Kosovo in February or March of 2000.  It was Dr. Brada's 
impression that the Veteran's symptoms began while he was 
stationed in Kosovo and that the symptoms should have been 
identified at that time and he should have been given a 
medical discharge with a service-connected disability.  The 
physician wrote that, while there was some indication that 
the Veteran had some previous difficulties as an adolescent 
prior to his entry into active duty, at the time he entered 
active duty, both by his parent's and the Veteran's report, 
he was free of significant symptoms and the symptoms only 
developed after he was sent to Kosovo.  

A statement dated in August 2003, was received from the 
Veteran's attorney with an attached document from Shreeja 
Kumar, M.D., of COMCARE.  Dr. Kumar responded to questions 
asked by the Veteran's attorney regarding the Veteran's 
psychiatric conditions.  Dr. Kumar indicated that she 
reviewed the Veteran's claim file and attached medical 
opinions.  Dr. Kumar felt that the Veteran currently suffered 
from bipolar disorder vs. schizoaffective disorder; PTSD, 
chronic, severe; and cannabis abuse, in early remission.  It 
was felt that the Veteran's psychiatric symptoms were related 
to his service in the military and that his PTSD symptoms 
were also related to service.  Dr. Kumar felt that the 
Veteran suffered from a psychiatric disorder prior to service 
and that his military service aggravated that condition 
beyond the natural progression of the disease.  Past records 
showed history of ADHD and substance use prior to joining the 
service, but there was no history of bipolar disorder or 
PTSD. 

A separate statement dated in August 2003 was received from 
Dr. Kumar.  Dr. Kumar essentially echoed the findings in the 
statement she provided to the Veteran's attorney.  Dr. Kumar 
reiterated her opinion that the Veteran's psychiatric 
disorder was either caused by or exacerbated by his military 
experience, based on a review of the Veteran's history in old 
charts and interview with the Veteran and his father.  She 
found the Veteran presented with severe PTSD symptoms of 
nightmares and flashbacks.  She found that the Veteran's drug 
abuse exacerbated the Veteran's symptoms but substance abuse 
did not cause the Veteran's mental disorder.  The author 
noted that the Veteran had been hospitalized twice prior to 
active duty but the Veteran and his father reported that the 
hospitalizations were due to drug abuse.  

Whether a physician provides a basis for his or her medical 
opinion goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).  Other factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims folder and the thoroughness 
and detail of the opinion.  See Prejean v. West, 13 Vet. App. 
444, 448-49 (2000).  

The two statements dated in August 2003 from Dr. Kumar and 
the statements from Dr. Brada are not persuasive for a number 
of reasons.  They did not adequately address the Veteran's 
pre-service medical records, diagnosing him with an acquired 
psychiatric disorder and personality disorder versus his 
current diagnosis of bipolar disorder.  These are completely 
separate diagnoses.  

Dr. Brada did not address the Veteran's pre-service mental 
health status including problems the Veteran's family had 
with him such as addressing the fact that five months prior 
to enlistment, in April 1999, the Veteran's family was 
considering kicking him out of the house when he turned 18 
due to his behavior.  Other pre-service medical records note 
reports of the Veteran's behavior problems with his family 
including angry outbursts and cursing his parents.  When he 
presented for hospitalization in April 1999, he was depressed 
and very self destructive.  Dr. Brada also did not address 
the Veteran's somewhat consistent diagnoses of personality 
disorder.  Dr. Brada did not provide a rationale supporting 
his finding that the Veteran's current mental disorder began 
during active duty other than noting that symptoms apparently 
began during active duty.  The failure of Dr. Brada to 
address the pre-service mental health symptoms adequately 
reduces the probative value of his opinion regarding the 
initial onset of the mental pathology.  This author did not 
indicate how the pre-service psychiatric symptoms were 
different from the post-service symptoms which resulted in a 
new diagnosis.  

Dr. Kumar did not provide a rationale for her opinions.  
Furthermore, the physician did not address the Veteran's pre-
service mental symptomatology.  She wrote that the Veteran 
and his father informed her that he was twice hospitalized 
prior to active duty but this was for drug use.  A review of 
the hospitalization reports from 1998 and 1999 does document 
that the Veteran had been abusing drugs but they also 
indicate he had had mental problems.  The records from the 
1998 hospitalization includes admitting Axis I diagnoses of 
continuous marijuana dependence; recurrent severe major 
depression; adjustment disorder with mixed emotional 
features; dysthymia and family life crisis.  An Axis II 
diagnosis of oppositional-defiant conduct was listed.  The 
discharge summary from the 1999 hospitalization includes Axis 
I diagnoses of rule out recurrent severe major depressive 
disorder without psychotic features; rule out dysthymia; and 
rule out continuous marijuana dependence.  The Axis II 
diagnosis was personality disorder, not otherwise specified.  
The author did not provide any support for her opinions.  It 
was merely noted that the records showed the Veteran had a 
past history of attention deficit hyperactivity disorder and 
substance abuse but no history of bipolar disorder or PTSD.  
No rationale was provided for why the examiner opined that 
the Veteran had a psychiatric disorder prior to active duty 
which was aggravated beyond the natural progression of the 
disease.  No discussion was provided which evaluated the pre-
service functioning, the in-service functioning and post-
service functioning of the Veteran to support a finding that 
there was a permanent increase in mental disorders 
symptomatology.    

A July 2003 fax was received from the Veteran's attorney with 
copies of articles printed from the internet.  The articles 
were entitled "Bipolarity in Children"; "Can stimulant 
rebound mimic pediatric bipolar disorder"; "Life events 
mania.  A special relationship?" and "Trauma and 
posttraumatic stress disorder in severe mental illness." In 
January and February 2004, the Veteran's attorney also 
submitted copies of articles from the internet entitled 
"Posttraumatic stress disorder and bipolar mood disorder"; 
"Posttraumatic stress disorder and comorbidity; recognizing 
the many faces of PTSD" and an article from the British 
Journal of Clinical Psychology titled "Relationships between 
trauma and psychosis: A review and integration."  In May 
2008, the Veteran's attorney submitted copies of abstracts of 
studies concerning work stress in the military and 
occupational stress and psychiatric illness in the military.  
(The May 2008 submissions included a waiver of RO review of 
the evidence.)

These articles are not probative evidence as they do not 
specifically relate to the Veteran's particular case and in 
particular do not contain any analysis relating the Veteran's 
experiences in service to his current condition.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See Wallin v. West, 11 Vet. App. 
509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence may include statements contained in 
authoritative writings such as medical and scientific 
articles and research reports and analyses].  However, as 
discussed above, the Court has held that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See Obert, supra; see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

In July 2007, the Veteran's attorney submitted a copy of an 
internet article entitled "Questionable Treatment for Some 
Iraq Heroes."  This evidence is not probative as the Veteran 
did not serve in Iraq during his time in service.

The only remaining evidence in support of the Veteran's claim 
is lay statements alleging that the Veteran's current 
psychiatric disorders were aggravated or caused by service.  
Specifically, a September 2003 statement was received from 
the Veteran's parents.  The Veteran's father stated that in 
his capacity as an attorney, he had dealt with many indigent 
persons with mental illness over the years and opined that 
the Veteran's current disabilities were due to his time in 
service.  The Board acknowledges that the Veteran and his 
father are competent to give evidence about what they 
experience; for example, the Veteran is competent to discuss 
his current disability and his father is competent to report 
what he observes from his son.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  They are not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because they do not 
have the requisite medical knowledge or training.  See Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency 
must be distinguished from weight and credibility, which are 
factual determinations going to the probative value of the 
evidence).

It is clear that the Veteran suffers from a myriad of 
psychological problems.  He was hospitalized in October 2000 
due to escalating anger.  The discharge summary noted that 
the Veteran's anger was likely directed toward a struggle 
with family control.  His anger was pointedly directed at 
others as dissatisfaction and agitation and he blamed others 
for his problems.  Conflict was noted to arise when 
restrictions were placed on his action and he was noted to be 
overly sensitive to what could be construed as criticism from 
others.  The examiner noted the Veteran to be "thin-skinned" 
and stated the Veteran became angry if someone suggested 
something to him that he did not like or considered unfair.  
He also was noted to personalize actions of others as attacks 
on himself.  The Veteran was noted to have an inflated sense 
of self-importance, to the point of grandiosity.  His anger 
flared when it was suggested he was not as important as he 
believed.  He was diagnosed with bipolar disorder, believed 
to be from childhood.  See private treatment records, Via 
Christi Regional Medical Center, discharge summary, October 
7, 2000 to October 13, 2000.  The discharge summary did not 
state that the Veteran's disability had been aggravated by 
his time in service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998);  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  In this case, the Board finds the VA 
examination reports to be clearly and unmistakably in 
opposition with the Veteran's contentions.  Both examination 
reports address all the relevant evidence in the claims file 
including pre-service and post-service mental health 
symptomatology and provide specific reasons and bases with 
citations to diagnostic criteria as to why the Veteran's 
current disabilities were not aggravated by or directly 
related to service.  The Board finds they should be afforded 
great probative weight.

During the February 2002 VA examination, the Veteran 
complained of nightmares of dying most nights and of having 
his rifle chained to him.  He had mental images of the entire 
camp where he was stationed in Kosovo, which were troublesome 
to him.  He had dreams of being shot at and of children being 
hungry.  The examiners provided an Axis I diagnosis of 
adjustment disorder with disturbance in conduct, chronic; 
ADHD by history; polysubstance abuse by history; oppositional 
defiant disorder by history; and an Axis II diagnosis of 
personality disorder, NOS, with antisocial traits.  The 
diagnosis of adjustment disorder with disturbance in conduct 
was decided on due to the Veteran's maladaptive reactions to 
the stressors that occurred in his life both prior to and 
during his time in the military.  These stressors were not 
deemed severe enough to cause PTSD.

The examiners further commented that the Veteran seemed to 
have continued the behaviors attributed to oppositional 
defiant disorder in his early teens to the time in the 
military (i.e. refusal to carry a rifle, refusal to bathe or 
wear appropriate clothing, or refusal to accept any 
responsibility for these behaviors).  It was felt that many 
of those behaviors that he exhibited after leaving the 
military were similar to those exhibited prior to going into 
the military.  The Veteran had a long history of shifting 
responsibilities of his behaviors onto others and in many or 
most cases refused to acknowledge or accept responsibility 
for his behaviors that got him into trouble or had 
consequences he did not like.  As noted above, an example of 
this was his denial of any type of substance abuse or 
treatment or hospitalization when recruited, on induction 
forms, and when hospitalized and treated in the mental health 
clinic in Kosovo.  The record indicated, however, that his 
family was considering removing him from his home as soon as 
he became 18 years of age due to his drug use, his profane 
language and his threats and assaultive behaviors towards 
members of his family.

In September 2002, the Veteran was admitted twice to Via 
Christi Regional Medical Center for abusive behavior toward 
his family and threatening to kill his father.

The Veteran underwent a VA psychiatric examination in March 
2003 by a board of two psychiatrists.  The examiners noted 
that the entire claims folder had been reviewed at length.  
The examiners provided a detailed account of the Veteran's 
psychiatric treatment.  It was emphasized initially that the 
Veteran had falsified his enlistment papers by claiming that 
he had no history of mental or substance abuse treatment when 
the evidence clearly showed otherwise.  Contrary to his 
denials, his claims folder contained two sets of hospital 
records that were for treatment of mental and substance abuse 
disorders prior to his enlistment.  Those hospital records 
refer to the Veteran also having had outpatient treatment for 
ADHD and taking Ritalin from the ages of 6 to 16, at which 
point he began smoking pot and would no longer take the 
Ritalin.  From there, his behavioral problems worsened, 
leading up to his first admission to Via Christi St. Joseph 
Medical Center.

However, in review of all his records and in having 
interviewed this Veteran twice in the past two years, the 
examiners opined that he did not have a true adjustment 
disorder at the time of that first hospitalization in October 
of 1998.  For a diagnosis of adjustment disorder, there is an 
essential feature of the development of clinically 
significant emotional or behavioral symptoms in response to 
an identifiable psychosocial stressor or stressors.  No real 
stressor was identified in the hospital notes (pre-service) 
other than the fact that this Veteran was using pot and 
alcohol and manifesting behavioral disturbances typical of 
oppositional defiant or conduct disorder.  It should be noted 
that the diagnosis of adjustment disorder was not the primary 
or even first of the secondary diagnoses given to this 
patient during pre-service treatment.  He had diagnoses of 
marijuana dependence and major depression, and then 
"adjustment disorder" was also added, along with dysthymia 
and family life crisis, the latter of which was likely due to 
the problems the Veteran was causing with his behavioral 
disturbance.  It appears he suffered mainly from the effects 
of marijuana on his mood and possibly his behavior, as well 
as from at least an oppositional defiant disorder (ODD) if 
not a conduct disorder (CD).  This would go along with the 
alleged ADHD, as a substantial number of persons with ADHD 
also have ODD or CD.  Per literature, about 25% of 
adolescents with ADHD in combination with CD also develop 
antisocial personality disorder, and these individuals then 
go on to have further problems, including being more prone to 
mood disorders.

The problems that this Veteran had during service were along 
the lines of a conduct and personality disorder, which was a 
pre-existing condition.  It was unfortunate, but there was no 
evidence of any drug screens having been done to rule out 
relapse of his substance abuse disorder.  His pre-existing 
mood disorder and ADHD may have played a small role in his 
service problems, too, but it is primarily his chronic, 
pervasive personality disorder that got him into repeated 
conflicts with his superior officers due to his exaggerated 
sense of self importance, his tendency to blame others for 
his problems, his oversensitivity to the criticism of others, 
and his inability to accept authority.  He greatly resented 
the disciplinary actions taken against him when he did not 
follow the military rules and regulations.  He claimed to 
have been mistreated, and, thus, he decided to get out of the 
Army.  When asked about his several Article 92's and other 
disciplinary action, the Veteran said, "These people 
mistreated me, and I felt I didn't want to fight for my 
country anymore."  However, it should be noted that he later 
stated "If we ever go to war, I'd go fight for the U.S.  I 
just wish they wouldn't treat me so bad."

The examiner noted that an individual with antisocial 
personality traits can function well in fairly structured 
environments which would explain why the Veteran was able to 
perform well during his three months of basis training.  
However, once the Veteran arrived in Kosovo, his daily life 
involved more stimuli and a totally unfamiliar environment.  
With his Axis II problems, he had more difficulty coping  in 
that situation than would an average individual.  

There was a diagnosis of an adjustment disorder with 
disturbance in mood and conduct made by the psychiatrist, 
Cpt. D. F., MC, who evaluated the Veteran in the service.  
This would not have been a continuation of a pre-service 
condition, as the problems were not the same.  Besides, the 
psychiatrist noted that it was his personality disorder, 
which made him not amenable "to hospitalization, treatment, 
transfer, disciplinary action, training, reclassification to 
another type of duty within the military."  Further, he 
stated, "It is unlikely that efforts to rehabilitate or 
develop this individual into a satisfactory member of the 
military will be successful[]."  The psychiatrist recommended 
that the Veteran be discharged from the service.  This report 
of the Veteran's "Mental Status Evaluation" included 
assessment for any thought disorder, suicidal and/or 
homicidal ideations, and the Veteran denied any of these 
ideations as well as having any visual or auditory 
hallucinations.  In gathering history, it was not noted 
anywhere that the patient complained of any neurovegetative 
symptoms or nightmares/flashbacks, etc., typical for those 
with PTSD.

When asked to reconcile the conflicting opinions in the 
Veteran's claims file, the examiners noted the following: 
Adjustment Disorder is an unfortunately common diagnosis 
given when a provider is faced with a patient who is in a 
current crisis with a seemingly specific stressor and the 
provider has insufficient time to do a thorough evaluation of 
that patient.  In this situation, all the provider sees is a 
brief cross section of that patient's life.  The examiners 
believed this term/diagnosis was used inappropriately in the 
Veteran's pre-service and in-service charts.  In his 
adolescence, the symptoms and behaviors leading to his 
hospitalizations met the criteria for another Axis I, as well 
as Axis II, diagnosis which thus technically would eliminate 
a diagnosis of Adjustment Disorder.  The same can be said for 
his in-service disturbance, which went along more with the 
natural progression of his Axis II diagnosis.  The 
psychiatrist even noted that the Veteran had no 
neurovegetative symptoms at the time of that exam, and no 
specific mood was noted, only behavioral disturbance.  It 
should also be remembered that even had this Veteran have 
actually had an Adjustment Disorder, he would have been 
expected to recover within six months of that stressor, and 
the social worker who examined him the first time while he 
was in Kosovo stated that the Veteran was expected to 
overcome his depressive and behavioral symptoms and to have a 
good prognosis.

The Veteran may have had a diagnosis of Attention Deficit 
Disorder in childhood and adolescence; however, the treating 
physician of record was not a board-certified child and 
adolescent psychiatrist, and the Veteran's childhood records 
and school reports were not available for review at this 
time.  As mentioned previously, some of the symptoms of ADHD 
overlap with those of bipolar disorder, particularly of a 
manic phase, and can be especially difficult to sort out 
during a patient's childhood years.  These overlapping 
symptoms include excessive activity; impulsive behaviors; 
poor judgment; distractibility; and denial of any problems, 
all of which this patient displayed at times.

As is often the case, bipolar disorder can be first 
manifested by a major depressive episode.  This Veteran was 
given the diagnosis of major depression while hospitalized as 
an adolescent, at a time when he was unhappy at home and at 
school.  At that time, he also displayed extreme irritability 
and acting-out behaviors, as well as reported sleep and 
appetite decreases, all of which could have actually been 
part of a manic or hypomanic episode that went unrecognized 
at the time, particularly given the fact that he was not 
evaluated by a board-certified child and adolescent 
psychiatrist.  Other associated problems of bipolar disorder 
that this Veteran demonstrated included school truancy, 
school failure, ADHD, and substance abuse.  About 10-15% of 
adolescents with recurrent major depressive episodes will go 
on to develop bipolar disorder; mixed episodes are more 
likely in adolescents and young adults.  Bipolar Disorder is 
a recurrent disorder in about 90% of patients who have had 
one episode.  There is some evidence that changes in sleep-
wake schedules such as occur in time zone changes or sleep 
deprivation may precipitate or exacerbate a manic, hypomanic, 
or mixed episode, which might help account for this Veteran's 
manic episode shortly after returning from Kosovo.  Again, 
this would be a recurrence or natural progression of his 
preexisting, pre-service bipolar disorder.

The Veteran was diagnosed with dysthymia as an adolescent, 
again, inappropriately in the examiners' opinion.  This 
Veteran's records provide no evidence that he had a 
depression with neurovegetative symptoms lasting longer than 
a year during which time he did not develop an episode of a 
major mood disorder (either depression or mania/hypomania); 
thus, he did not meet criteria for dysthymia.  On the 
contrary, he was given the diagnosis of major depression.  
(See discussions about bipolar disorder and major 
depression.)

The Veteran was also diagnosed with major depression as an 
adolescent.  As discussed above, in light of a closer review 
of his actual mood state and neurovegetative symptoms, as 
well as his longitudinal history, this might better have been 
diagnosed as a bipolar disorder.  In the longitudinal course, 
it can be seen that by September 2000, he was demonstrating 
grandiose and somewhat paranoid thinking, restless & agitated 
behavior, pressured and rapid speech, and sleeping little 
since he believed it was a waste of time.  As discussed 
above, bipolar disorder can be overlooked as a diagnosis when 
someone presents with more depressive symptoms than manic 
ones, or with the first mood episode being that of 
depression, or in childhood and adolescence since it tends to 
be more difficult to diagnose bipolar disorder in this age 
group.

With careful review of all the records in the claims folder, 
it is apparent there is a primary, underlying condition, 
which is that of a personality disorder diagnosis.  Three 
separate psychologists have tested this Veteran over the 
years, with the first testing having occurred when Veteran 
was 17 years old (pre-service hospitalization), the second 
having occurred during the October 2002 hospitalization at 
the Topeka VA Medical Center (VAMC), and the third testing 
having occurred at the Wichita VAMC on March 10, 2003, a week 
after this examination was conducted.  All three 
psychologists have given this Veteran a diagnosis of a 
personality disorder.  Further, the examiners on both 
occasions and the psychiatrist who saw him in the military 
have all given him a diagnosis of a personality disorder, as 
did the psychiatrists who treated him in September 2000 at 
Via Christi Regional Medical Center, St. Joseph campus.

In a final summary, this Veteran suffers from both an Axis I 
diagnosis (Bipolar Disorder) and an Axis II diagnosis 
(Personality Disorder), both of which have their roots in his 
childhood and adolescent years and were not exacerbated by 
military service.  Rather, the problem behaviors demonstrated 
by this Veteran during his service in Kosovo were those 
indicating a natural progression of his personality disorder, 
and the manic episode that occurred shortly after he was 
discharged from the service was a recurrent episode of his 
pre-existing mood disorder (Bipolar Disorder).  This report 
has taken into consideration all records and reports 
contained within the Veteran's claims folder.  Thus, the 
Veteran has failed to establish that his current psychiatric 
disorders were aggravated by or the result of service.

The Board places greater probative weight on the opinions 
included in the reports of the February 2002 and March 2003 
VA examinations over the evidence of record which supports 
the Veteran's claim.  The reports address all the evidence of 
record including going into detail regarding the Veteran's 
pre-service mental health status.  Citations were included to 
the pertinent diagnostic criteria for different mental 
disorders and why they were or were not applicable.  
Citations were also made to clinical evidence which supports 
the findings in the opinions.  The March 2003 examination 
report provides what amounts to a unified theory which 
addresses and accounts for all the psychiatric symptomatology 
exhibited by the Veteran prior to, during and after active 
duty.  The evidence which supports the Veteran's claim 
includes minimal to no references to the clinical evidence to 
support the findings and also does not reference in any way 
the actual diagnostic criteria which are used to evaluate 
mental disorders.  A medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when unsupported by clinical evidence.  Black 
v. Brown, 5 Vet. App. 177, 180 (1995).  

The Veteran failed to report to his March 2008 VA 
examination.  The Veteran was aware that additional evidence 
may have been elicited during this examination that could 
have assisted in his claims.  See 38 C.F.R. § 3.655.

In short, the medical and other evidence clearly and 
unmistakably indicates that the Veteran's psychiatric 
disorders pre-existed service and were not aggravated by 
active duty service.  The preponderance of the competent 
evidence is against the claim.  It follows that there is not 
a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).  Accordingly, service connection is 
not warranted.  The benefit sought on appeal is denied.




Posttraumatic Stress Disorder

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  
Although service connection may be established based on other 
in-service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1).

Where VA determines that the Veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

If a PTSD claim is based on a claimed in-service personal 
assault, evidence from sources other than the veteran's 
service records may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 
3.304(f)(3).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on sexual assault.  In particular, the Court held that 
the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules 
that are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."  

While the Veteran is competent to report what he has 
experienced, his credibility is a separate question, to be 
determined by the Board.  The Board notes that the Veteran is 
not a credible historian and has provided numerous false 
statements.  For example, the Veteran stated on his pre-
induction examination that he had never been treated for 
mental disorders, when the evidence clearly demonstrates he 
had previously been admitted for mental health treatment two 
times before entry into service.  The Veteran has also stated 
on multiple occasions that he was an exceptional student in 
high school, when his parents reported that he was not a good 
student.  As set out below, the Veteran has provide 
inconsistent accounts of his in-service stressors which also 
leads the Board to find he is not a credible historian.  

There is some support in the claims file for a finding that 
the Veteran has a current diagnosis of PTSD.

An October 2000 VA clinical record indicates the Veteran was 
being seen for ongoing anger outbursts and difficulties at 
home ever since he returned from Kosovo where he experienced 
events traumatic to him.  It was noted that he carried a 
diagnosis of bipolar disorder which has persisted most likely 
since childhood.  The Veteran's history of bipolar disorder 
and ADHD made him a risk for developing PTSD.  The Axis I 
diagnoses were PTSD, history of bipolar disorder and history 
of substance abuse in full remission.  Another record dated 
the same month includes the notation that the Veteran 
appeared to have developed PTSD after minimal trauma.  He 
appears to have bipolar disorder from childhood which left 
him more vulnerable.  No rationale was provided for this 
opinion that the Veteran was more at risk to develop PTSD due 
to bipolar disorder and ADHD.  

Another record dated in October 2000 indicates the Veteran 
reported he witnessed much suffering while stationed in 
Kosovo.  He apparently had problems with forgetfulness and 
was disciplined severely for this.  He left his weapon on 
several occasions and was forced to carry a 60 pound chain 
which was attached to his weapon for one month.  He reported 
he was often humiliated and berated for having to carry the 
rifle and chain.  The examiner noted that given the childhood 
diagnosis of ADHD and the Veteran's response to Ritalin, it 
is possible that the Veteran had been carrying the diagnosis 
of bipolar disorder since childhood.  It is likely that he 
was in a position to develop PTSD even with minimal trauma, 
given the past history.  The Axis I diagnoses were history of 
bipolar affective disorder, PTSD and history of ADHD.  Again 
no rationale was provided for this opinion.  

A medication review dated in February 2001 was received from 
A. Reddy, M.D.  Dr. Reddy noted that the Veteran had symptoms 
of PTSD and bipolar disorder and had been treated with 
Depakote.  It was stated that the classic symptoms of PTSD 
were evident through an interview and review of the Veteran's 
records.  It was reported that the Veteran had been 
traumatized during his military period and that he served in 
Kosovo and saw starving children, trauma, and was punished 
severely for some inadequacies.  He had reported recurrences 
of traumatic events by having severe nightmares, flashback 
episodes and recurrent thoughts, which Dr. Reddy felt were 
classic symptoms of PTSD.  It was also noted that the Veteran 
had symptoms of grandiosity and symptoms suggestive of 
bipolar disorder in the past, according to his records.  The 
assessment was current social and occupational dysfunction 
secondary to PTSD.

A subsequent report dated in December 2001 was received from 
Dr. Reddy, stating that upon review of the Veteran's records 
and treating the Veteran for over six months, he seemed to 
have PTSD symptoms with classic symptoms of recurrent 
traumatic events, severe nightmares, and reliving experiences 
including auditory and visual hallucinations.  Dr. Reddy 
stated that there was no evidence of the Veteran exhibiting 
any symptoms of PTSD before he went into the military even 
though he was using marijuana.  Dr. Reddy felt that the 
Veteran's first hospital admission in September 2000 to Via 
Christi Regional Medical Center indicated that the symptoms 
of PTSD were evident at that time.  Subsequently his 
diagnosis became bipolar disorder with anger outbursts, 
grandiosity and inability to sleep; however, these symptoms 
really indicated a diagnosis of PTSD.

In August 2003, Dr. Kumar wrote that she had been treating 
the Veteran since October 2002.  When first seen, the Veteran 
carried the diagnoses of PTSD, bipolar disorder, and cannabis 
abuse.  The Veteran reported severe mistreatment and abuse 
while in the military and witnessing horrible scenes.  It was 
Dr. Kumar's opinion that the Veteran's mental illness was 
either caused or exacerbated by his military experiences.  
This opinion was based on the Veteran's presentation of 
severe PTSD symptoms with nightmares and flashbacks about his 
military experiences and psychotic symptoms with auditory and 
visual hallucinations and delusions with themes based on 
military experiences.  

A Social Security disability determination examination was 
conducted in December 2003.  The veteran reported that, as a 
result of his military service in Kosovo, he had PTSD 
symptoms and bipolar disorder symptoms.  He reported he was 
exposed to death, poverty and destruction in Kosovo.  He 
reported that he was mentally and physically abused by his 
superiors.  He denied any psychological or psychiatric 
problems prior to military service.  He reported he had a 
short fuse after his return from active duty and had been 
somewhat aggressive but not violent.  The diagnostic 
impressions were chronic type PTSD, cannabis abuse and 
history of schizoaffective disorder, bipolar type.  

T. A. Moeller, Ph.D., prepared a report of a psychological 
evaluation of the Veteran in June 2005.  The Veteran reported 
he had bipolar disorder and PTSD which he believed started 
while on active duty when he was in Kosovo.  The Veteran 
alleged that, three months prior to discharge, he was 
approached by some enlisted men who wanted the Veteran to 
join them in taking part in a sexual assault on a group of 
women and children.  The Veteran alleged that he was quite 
shocked and reported the incident to his superior officer who 
suggested the Veteran let the matter drop.  The Veteran went 
to the next level of command and received the same advice.  
He alleged that fellow soldiers began to harass him for this 
attempted whistle blowing.  The Veteran reported being 
harassed by fellow soldiers and noncommissioned officers in a 
number of ways.  He reported that a sergeant had told him 
several times that, when the Veteran went to sleep, the 
sergeant was going to rape him.  The Veteran reported that, 
at that point, he became even more fearful and depressed.  He 
reported a decreased level of hygiene and he did not shower.  
Both his father and the Veteran cited to an absence of any 
significant or debilitating mental health issues prior to 
entering the Army.  When asked about previous mental health 
treatment, the Veteran reported being diagnosed with 
Attention Deficit Disorder when he was a child.  He alleged 
that he had informed his Army recruiter of the problem at the 
time of his enlistment but was assured by the recruiter that 
this was so far in the past and because he was no longer in 
treatment, this would not be a problem.  The examiner found 
that psychological testing revealed a moderate to severe 
amount of chronic distress and the level increased with 
anxiety.  The examiner found that there were no indications 
of malingering.  The examiner found that the Veteran 
presented with both a significant mood disorder and PTSD.  

With regard to PTSD, the examiner noted that VA examiners 
found the Veteran did not demonstrate the criteria of PTSD to 
their satisfaction.  The author found that the Veteran did 
provide sufficient criteria to meet a PTSD diagnosis at the 
time of his interview.  Dr. Moeller found this could suggest 
several possibilities.  The first was that the Veteran's 
symptoms were intensifying over time, becoming more 
distressing.  The author found this was a definite 
probability.  Other possibilities were that the previous 
examiners did not elicit adequate symptoms during their 
interviews of the Veteran or that the examiners believed the 
Veteran exhibited signs of coaching.  Dr. Moeller did not 
find either of these to possibilities to be probable.  He 
noted that he knew the VA clinicians and that they were good.  
Coaching would have been indicated on psychological testing 
but the author noted that testing scores were not distorted.  
Therefore, Dr. Moeller believed that the Veteran's symptoms 
were intensifying over time.  Dr. Moeller found there was 
sufficient basis to diagnose PTSD.  It was noted that the 
Veteran had experienced at least one event in which he had 
been threatened with serious bodily harm which was when the 
sergeant told the Veteran that the Veteran was going to be 
raped when he slept.  The Axis I diagnoses were bipolar 
affective disorder by record; PTSD; attention deficit 
disorder by record; marijuana abuse; and probable specific 
learning disorder.  

Outweighing the probative value of the medical records which 
support a finding of PTSD due to active duty are the findings 
of the February 2001 and March 2003 VA examinations.  During 
the first VA examination in February 2001, the Veteran stated 
that he would go back into the military if he thought the 
country needed him.  He also reported to the three examiners 
at that examination that he went to the mental facility while 
in Kosovo "every day as I couldn't sleep, would shake all the 
time, and I didn't want to stay in the Army."  Of note, there 
is no documentation in the military records that this Veteran 
went to the mental health clinic daily.  He said he felt 
justified in disobeying orders because he felt he was treated 
badly by others.  His statements imply deliberate 
disobedience and manipulation on his part to get out of the 
Army.  This is consistent with the type of behavior seen in 
individuals with personality disorders.

In March 2003, it was stated that the Veteran does not even 
meet DSM-IV Criterion A for a diagnosis of PTSD, as neither 
#1 nor #2 are satisfied by this particular Veteran's 
complaints.  His main focus was on his perceived mistreatment 
by superior officers after he demonstrated neglect and/or 
opposition to rules and regulations expected of all personnel 
in the armed forces.  He did not like being required to have 
close supervision after repeated infractions and at that time 
became frankly oppositional to the point a psychiatrist was 
asked to evaluate him for appropriateness to serve in the 
military.  Again, this oppositional behavior was part of the 
natural progression of his Axis II disorder and is supported 
by all his psychological testing, especially that done on 
March 10, 2003, which demonstrated personality features that 
are directly opposite to what would be expected of someone 
with PTSD.

The subsequent March 10, 2003 VA psychological report found 
that the Veteran's responses produced a valid profile, 
although some guardedness in responding was detected.  It was 
noted that according to DSM-IV, for an experience to be 
considered traumatic, the person's response to it must 
include intense fear, helplessness, or horror.  The Veteran 
described his experiences in Kosovo as upsetting and 
demeaning, but the above necessary qualities for the 
experiences to be considered traumatic were not evident 
during the testing session.  It was further stated that while 
the Veteran produced a profile on the trauma symptom 
inventory (TSI), which is possibly consistent with a 
diagnosis of PTSD, the overall results do not lead to this 
conclusion regarding diagnosis.  An Axis I diagnosis of 
history of polysubstance abuse, rule out psychotic disorder, 
NOS, and rule out substance induced psychotic disorder was 
provided.  An Axis II diagnosis of personality disorder, NOS, 
with antisocial traits (with poor insight) was provided.

The Board finds that the preponderance of the competent 
evidence is against a valid diagnosis of PTSD.  The Board 
finds the VA examination reports in February 2001 and March 
2003 to be most persuasive.  The examiners clearly explained 
that the Veteran's oppositional behavior was part of the 
natural progression of the Veteran's personality disorder and 
was supported by his psychological testing, which 
demonstrated personality features that were directly opposite 
to what would be expected of someone with PTSD.  Thus, the 
Board finds that the Veteran does not have a credible 
diagnosis of PTSD.  See Owens, supra.

In order to be considered for service connection, a claimant 
must first have a disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
valid diagnosis of PTSD, service connection may not be 
granted.  See also Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).

Significantly, with respect to 38 C.F.R. § 3.304(f) element 
(3), there is no objective evidence to show combat 
participation by the Veteran.  The health care professionals 
that diagnosed the Veteran with PTSD, did so without actual 
verified stressors as set out below.  Rather, the symptoms of 
PTSD such as the Veteran's reported nightmares, flashbacks 
and intrusive thoughts provided the basis for many of these 
diagnoses.  A history provided by the Veteran cannot form the 
basis for a credible diagnosis.  See Black, supra.  

None of the Veteran's alleged in-service stressors have been 
verified and the Board has reason to place reduced probative 
value on the Veteran's reports of his military service as the 
Veteran has inconsistently reported his stressors.  In 
October 2000, the Veteran informed a clinician he was scared 
in boot camp but ended up as an honors graduate.  He was sent 
to Germany and found it very difficult.  He remembered an NCO 
talking about Krauts which the Veteran saw as an insult since 
he was a German American.  He was told he should carry a 
knife if the Krauts cause trouble.  He went to Kosovo and was 
scared.  He reported he was with people he couldn't relate 
to.  He reported they put their hands on him at night and 
threatened death.  He was threatened by another soldier after 
pulling a plug to put in his alarm clock.  He was made to 
shine his boots in the rain because he couldn't make them 
shine.  He was made to carry around a 60 pound chain because 
he forgot his rifle.  He reported that items worth up to 
$1000 were stolen from him.  Another record dated the same 
month indicates the Veteran reported he had witnessed several 
starving people while stationed in Kosovo.  Children would 
often run up to military vehicle begging for food which the 
Veteran found was difficult to deal with.  

In a stressor statement which was received in November 2000, 
the Veteran reported that, while in Germany, he was advised 
to buy a knife so that if a German gives him trouble, just 
slit his throat.  The Veteran found this threatening and 
offensive.  One evening, he witnessed a soldier coming out of 
his room with a gash on his head which was bleeding badly.  
The soldiers had been playing with knives.  The Veteran 
sought help from the noncommissioned officer on duty but he 
did not help.  The Veteran reported he had trouble sleeping 
and was scared.  He was disciplined for leaving his rifle in 
his room.  His punishment was having the rifle tied to him by 
cord and later by a 60 pound chain.  Locals laughed at the 
Veteran.  An officer told the men to take the chain off but 
they didn't and the Veteran had to wear it for months.  While 
stationed in Kosovo, he was harassed by the five other men in 
his barracks.  They unplugged his alarm clock to put in their 
stereos and TVs.  This resulted in the Veteran being late for 
formation.  One soldier threatened to kill him many times.  
They physically hit him.  The Veteran reported the incidents 
but nothing was done.  He was forced to wash his PT uniform 
with hand soap and was expected to wear the wet PT clothes in 
freezing weather.  He reported he was constantly harassed by 
men.  At times his privilege to use the telephone and 
computer were taken from him.  He was threatened with 
physical violence by a Sergeant Major.  He was not allowed to 
eat several meals as punishment for being late for formation 
due to his alarm clock being unplugged.  He was made to shine 
his boots outside in the rain and snow of Kosovo.  A sergeant 
threatened to kill him.  He was called a racist by another 
sergeant.  One of the soldiers in his barracks called him a 
stupid white boy and when the Veteran reported the man, a 
sergeant told him he didn't hear the comment and to quit 
complaining.  On one occasion, the bolt was taken out of his 
rifle and then he was sent on a mission defenseless.  This 
really scared the Veteran.  While in Kosovo, he saw 
deplorable living conditions, shattered buildings and people 
starving to death.  He also witnessed people eating garbage, 
drinking dirty water.  He witnessed many poor families and 
women raising large families by themselves and this disturbed 
the Veteran.  He feared for his life while driving through 
the roads of Kosovo.  He feared that he might be killed by 
townspeople.  He never felt safe, not even back in camp.  One 
half of all his gear was stolen by his roommates which 
amounted to several thousand dollars.  

At the time of a February 2001 VA PTSD examination, the 
Veteran reported that the stressor he considered particularly 
traumatic was when he had to carry a 60 pound chain which was 
attached to his rifle.  He described this as very degrading.  
He reported watching people die from malnutrition which was 
traumatic.  It was then written that the Veteran did not 
actually see someone die but he felt his entire experience in 
Kosovo was humiliating.  He was more angry than fearful or 
horrified at his trauma events.  

In February 2001, a private physician found that the Veteran 
had classic symptoms of PTSD evident through the interview 
and records.  The Veteran had been traumatized during 
military service, he served in Kosovo and saw starving 
children, trauma and was punished severely for some 
inadequacies.  

The Veteran informed a private psychiatrist in January 2003 
that he was severely stressed in the military, had 
experienced severe trauma and he had seen death.  

In July 2003, the Veteran informed a clinician that he was 
badly abused by the black race while in the Army.  He said he 
was asked to take showers naked with guns around his waist, 
was beaten and threatened with rape.  He said he witnessed 
people all around him dying and he saw poor people eating 
their own feces.  

In August 2003, the Veteran informed a clinician of the 
difficulties he had during service including being sent to 
the front without any guns, being made to wear a tow chain 
and being made fun of by other Army personnel.  

In December 2003, the Veteran informed a clinician that he 
had been exposed to death, poverty and destruction while in 
Kosovo.  He reported that he was mentally and physically 
abused by his superiors.  

The Veteran informed a private psychologist in June 2005 
that, three months prior to discharge, he was approached by 
some enlisted men who wanted the Veteran to join them in 
taking part in a sexual assault on a group of women and 
children.  The Veteran alleged that he was quite shocked and 
reported the incident to his superior officer who suggested 
the Veteran let the matter drop.  The Veteran went to the 
next level of command and received the same advice.  He 
alleged that fellow soldiers began to harass him for this 
attempted whistle blowing.  The Veteran reported being 
harassed by fellow soldiers and noncommissioned officers in a 
number of ways.  He reported that a sergeant had told him 
several times that, when the Veteran went to sleep, the 
sergeant was going to rape him.  

The Board finds the stressor statements advanced by the 
Veteran are not consistently reported.  This leads the Board 
to placed significantly reduced probative value on the 
Veteran's reports of his in-service military experiences.  
Furthermore, the Veteran has not provided sufficient 
descriptive information to allow VA a chance to attempt to 
verify the claimed stressors.  The Veteran has not provide 
names, dates, locations (other than Kosovo) or unit 
descriptions pertaining to the alleged stressors.  Without 
sufficient descriptive information, meaningful searches of 
military records for stressor corroboration cannot be 
conducted.  

It is not apparent to the Board why the Veteran would 
inconsistently report his stressors if, in fact, they 
occurred.  This is particularly true with regard to the most 
traumatic of the alleged stressors, the invitation to 
participate in the rape of civilians and also the threatened 
rape and physical assaults reported by the Veteran.  The 
Board finds that if, in fact, such stressors occurred, the 
Veteran would consistently report them due to the 
particularly traumatic nature of the allegations.  This was 
not done.  The allegation of an invitation to participate in 
the rape of civilians was first advanced at the time of the 
June 2005 psychological evaluation.  This was five years 
after the claim was originally filed.  The first allegation 
of being threatened with rape was made in 2003 after several 
stressor statements were submitted which omitted reference to 
allegations of threats of rape.  The inconsistencies detract 
from the probative value of the Veteran's reports of in-
service events.  

The Board finds that, even if there were a confirmed 
diagnosis of PTSD, this would not be sufficient to grant 
service connection for PTSD as there are no verified 
stressors of record and the Veteran has not provided 
sufficient descriptive evidence with which to attempt 
verification.  38 C.F.R. § 3.304.

The PTSD issue was remanded in March 2006, in part, to allow 
the VA to attempt to verify the Veteran's claimed in-service 
stressors.  Attempts were made to contact the Veteran and 
request identifying information for any of the stressors 
which would permit an attempt at verification.  The Veteran's 
attorney indicated in July 2006 that the Veteran's PTSD 
primary stressor was in-service personal assaults.  She noted 
the Veteran had previously described the events in detail and 
referred the Board to the most recent account from the 
Veteran which was included in an expert's report which was 
submitted in August 2005.  This statement refers to Dr. 
Moeller's June 2005 psychological evaluation.  In November 
2007, the Board requested evidence to support the Veteran's 
allegation of being harassed, threatened and assaulted in 
service.  The same month, the Veteran's representative 
reported that he did not have any additional evidence to 
submit and requested that a decision be made on the evidence 
of record.  No additional descriptive information was 
provided in response to the Board's requests.  Additional 
requests for information regarding the stressors was met with 
the response that the Veteran had provided all the evidence 
he had in support of his claims.  

The Veteran has not pointed to any incident of active duty as 
being a manifestation of his mental disorder.  Furthermore, 
the examiner who conducted the March 2003 VA examination 
reviewed the Veteran's actions during active duty and opined 
that the Veteran's behavior did not change in Kosovo.  The 
Veteran's behavior "merely followed the usual pattern of a 
typical, pervasive pattern of a personality disorder."  Thus 
a review of the Veteran's actions during service by a health 
care professional resulted in a finding that the Veteran's 
behavior did not change while on active duty.  The Board 
finds this is competent medical evidence demonstrating that 
the Veteran's behavior did not change during active duty as a 
result of an in-service personal assault but rather, his 
actions were the continuation of a pre-existing mental 
disorder which was not aggravated by active duty.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the Veteran's claim that he has a valid 
diagnosis of PTSD and that such is related to service.  There 
is not an approximate balance of evidence.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


